             Case 19-32713 Document 194 Filed in TXSB on 05/31/19 Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    BRISTOW GROUP INC., et al.,1                               )    Case No. 19-32713 (DRJ)
                                                               )
                                       Debtors.                )    Jointly Administered
                                                               )
                                                               )

STIPULATION AND AGREED ORDER AMENDING INTERIM CASH COLLATERAL
              ORDER REGARDING INTEREST PAYMENTS
           UNDER THE SENIOR SECURED NOTES INDENTURE
                                              [RELATES TO DKT NO. 98]


             This Stipulation and Agreed Order (the “Stipulation”) is entered into this 30th day of May,

2019, between Bristow Group Inc. and its affiliated debtors and debtors in possession (collectively,

the “Debtors”) in the above-captioned chapter 11 cases and the Required Secured Noteholders and

the Required Term Loan Lenders (as defined in the Interim Order), who, by and through their

undersigned counsel, hereby stipulate and agree as follows:

             WHEREAS, on May 14, 2019, the Court entered the Interim Order (A) Authorizing the

Debtors to Use Cash Collateral, (B) Granting Adequate Protection to the Prepetition Consenting

Secured Parties, (C) Scheduling a Final Hearing, (D) Modifying the Automatic Stay and

(E) Granting Related Relief [Dkt. No. 98] (the “Interim Order”);2




1     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
      number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
      Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
      (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the
      Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2     Capitalized terms used, but not otherwise defined herein, shall have the meanings given such terms in the Interim
      Order.


                                                           1
#92096560v2
          Case 19-32713 Document 194 Filed in TXSB on 05/31/19 Page 2 of 5



          WHEREAS, the Senior Secured Notes Indenture provides for payment of interest accruing

on the Notes (as defined in the Senior Secured Notes Indenture) on a semi-annual basis on March

1 and September 1 until maturity;

          WHEREAS, Section 4(c) of the Interim Order provides for current payment of interest

accruing on the Notes (as defined in the Senior Secured Notes Indenture) in cash on the last

business day of each month;

          WHEREAS, the parties hereto have agreed to reserve determination of the interest

payment structure for the Final Hearing;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, AND UPON

APPROVAL BY THE COURT OF THIS STIPULATION, IT IS SO ORDERED AS

FOLLOWS:

          1.     The foregoing recitals are hereby incorporated by reference into this Stipulation

with the same force and effect as if fully set forth hereafter.

          2.     Section 4(c) of the Interim Order is hereby amended as follows:

                        (c) Senior Secured Notes Secured Parties Cash Payments. The
                        Senior Secured Notes Indenture Trustee, for the benefit of the
                        applicable Senior Secured Notes Secured Parties, shall receive
                        (A) current payment in cash on the last business day of each month
                        in an amount equal to the sum of all unpaid fees and expenses owing
                        to the Senior Secured Notes Indenture Trustee under the Senior
                        Secured Notes Indenture and (B) current payment in cash on the due
                        dates provided in the Senior Secured Notes Indenture of all interest
                        accruing on any Senior Secured Notes Debt, whether accruing prior
                        to, on or after the Petition Date, at the applicable non-default rate
                        under the Senior Secured Notes Indenture (collectively, the “Senior
                        Secured Notes Secured Parties Adequate Protection
                        Payments”).

          3.     This Stipulation shall be, upon approval by the Court, binding on all parties in

interest in the above-captioned proceeding and contains the entire agreement by and between the



                                                   2
#92096560v2
          Case 19-32713 Document 194 Filed in TXSB on 05/31/19 Page 3 of 5



parties hereto, and all prior understandings or agreements with respect thereto, if any, are merged

into this Stipulation.

THE FOREGOING STIPULATION IS HEREBY APPROVED AND SO ORDERED.


 Dated: __________, 2019
        Houston, Texas                              United States Bankruptcy Judge




                                                3
#92096560v2
          Case 19-32713 Document 194 Filed in TXSB on 05/31/19 Page 4 of 5



AGREED AS TO FORM AND CONTENT:

 Dated: May 31, 2019


 BAKER BOTTS L.L.P.                          WACHTELL, LIPTON, ROSEN & KATZ

 /s/ Omar J. Alaniz
 James R. Prince, State Bar No. 00784791     Richard G. Mason,
 Omar J. Alaniz, State Bar No. 24040402      (admitted pro hac vice)
 Ian E. Roberts, State Bar No. 24056217      Amy R. Wolf,
 Kevin Chiu, State Bar No. 24109723          (admitted pro hac vice)
 BAKER BOTTS L.L.P.                          WACHTELL, LIPTON, ROSEN & KATZ
 2001 Ross Avenue, Suite 900                 51 West 52nd Street
 Dallas, Texas 75201-2980                    New York, New York 10019
 Telephone: (214) 953-6500                   Telephone: (212) 403-1000
 Facsimile: (214) 953-6503                   Facsimile: (212) 403-2000
 Email: jim.prince@bakerbotts.com            Email: rgmason@wlrk.com
         omar.alaniz@bakerbotts.com                  arwolf@wlrk.com
         ian.roberts@bakerbotts.com
         kevin.chiu@bakerbotts.com

 -and-                                       Proposed Co-Counsel to the Debtors and
                                             Debtors in Possession
 Emanuel C. Grillo,
 (admitted pro hac vice)
 Chris Newcomb,
 (admitted pro hac vice)
 BAKER BOTTS L.L.P.
 30 Rockefeller Plaza
 New York, New York 10112-4498
 Telephone: (212) 408-2500
 Facsimile: (212) 408-2501
 Email: emanuel.grillo@bakerbotts.com
        chris.newcomb@bakerbotts.com


 Proposed Co-Counsel to the Debtors and
 Debtors in Possession




#92096560v2
          Case 19-32713 Document 194 Filed in TXSB on 05/31/19 Page 5 of 5



 Dated: May 31, 2019


 DAVIS POLK & WARDWELL LLP

 /s/ Damian S. Schaible
 Damian S. Schaible, (admitted pro hac vice)
 Natasha Tsiouris, (admitted pro hac vice)
 450 Lexington Avenue
 New York, NY 10017
 Telephone: (212) 450-4000
 Facsimile: (212) 701-5800
 Email: damian.schaible@davispolk.com
        natasha.tsiouris@davispolk.com

 Counsel to the Secured Notes Group and the
 BGI Term Loan Agent




#92096560v2
